DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
 
The amendments filed on 05/19/2022 have been received, to which the Applicant is thanked.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on pages 9 regarding the Applicant assertion that the combination of the limitations taught by Zhu are not needed in the hose of Bertini,
 
The examiner respectfully responds the Examiner would point out that the limitations of the claim language have been meet with Bertini & Zhu, in the instance given in the arguments, with Bertini disclosing a hose comprised of a material, and Zhu teaching that material to be blast-resistant, arc-flash-resistant, and fire-resistant, overcoming the Applicants argument, as required in the newly amended claim language found in claim 1, line 5, which claims “a hose that is blast-resistant, arc-flash-resistant, and fire-resistant,”.

In response to Applicants argument on pages 9-11 regarding newly amended claim language,
 
The examiner respectfully responds the Applicants arguments are directed to new amendments to the claim language which have been addressed in the rejection below. 

Information Disclosure Statement

The issue has not been rectified, as such, the Examiner will keep displayed the message below until the issue has been formally rectified.

The information disclosure statement filed 08/02/2021 (3 Page document) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bertini el al (US 2016/0356522), hereinafter referred to as Bertini, in further view of Zhu et al (US 7,065,950), hereinafter referred to as Zhu, in further view of Pelsue et al (US 4,285,269), hereinafter referred to as Peluse.

Regarding claim 1, Bertini (US 2016/0356522) shows a system for use with an underground vault having a manhole opening, the system comprising: a blower (¶0077, Lines 3-7 – the air moving assembly 90 can comprise of a blower; ¶180, Lines 9-11, Fig. 34 – of which the blower is implemented into the hose); and a hose (132/134, Fig. 34 ¶0211 – the term “ventilation pipe” is given the broadest reasonable interpretation to define any hollow structure that can convey a portion of the internal atmosphere and external atmosphere, to include such elements as a tube, channel, duct, conduit, or hose that can be a separate structure or one that is at least in part incorporated into the design of the vault 12; additionally, on page 29 Lines 7-8 of the Specifications dated 12/03/2018, the Applicant themselves outlines the hose may be rigid (e.g., metallic) or flexible (e.g., woven metals and/or polymeric fibers; the Examiner is interpreting the hose to comprise of elements 132 & 134) that can comprise of a material, the hose comprising first and second ends (see Annotated Figure 1), the first end being connectable to the blower to receive fresh air from the blower (¶180, Lines 9-11), the hose to conduct the fresh air to the second end (¶181), the fresh air to provide sufficient breathable air to any personnel present inside the underground vault after an explosion has occurred inside the underground vault (¶0007, Lines 11-26, Fig. 34 – the Examiner understands the timeframe of after an explosion has occurred inside the underground vault to be a statement of intended use, while the system is configured to operate in an environment where explosions are known to occur, and the fresh air provides sufficient breathable air, however, the Examiner would like to point out that for air to be breathable, specifically “fresh” air is not necessarily required).  
	However, Bertini lacks showing the hose is to be blast-resistant, arc-flash-resistant, and fire-resistant.
Zhu (US 7,065,950), a material used for mitigating arc and flame incidents as a result of an arc event, is in the same field of endeavor as Bertini which is a material for arc and flame incidents as a result of an arc event.
	Zhu teaches a blast-resistant, arc-flash-resistant, and fire-resistant material (Col. 1, Lines 34-41 – as the Applicant has outlined on Page 28, Lines 11-12 that states the same materials that are blast resistant are also arc-flash resistant, as does Zhu teach a blast and arc resistant material by at least the p-aramid (para-aramid) fiber as well as flame resistant material (Col. 1, Lines 46-48)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertini to incorporate the teachings of Zhu to provide the hose to be blast-resistant, arc-flash-resistant, and fire-resistant, which would provide a material with a high level of arc and flame resistance along with providing additional resistance to break open and abrasion (Col. 1, Lines 29-41).
However, the combination of Bertini & Zhu lacks showing a portion of the hose between the first ends and second ends to extend through the manhole opening and into the underground vault.
Pelsue (US 4,285,269), a portable ventilating apparatus for purging underground vaults and the like, is in the same field of Bertini which is a ventilating apparatus for purging underground vaults.
Pelsue teaches a portion of the hose (72, Fig. 5) between the first ends and second ends (Fig. 5 – the first end is located approximately where element 72 meets with element 66, with the second end located at the other end of the hose 72, which is located past the manhole 14 and into the vault) to extend through the manhole opening (Fig. 5) and into the underground vault (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bertini & Zhu to incorporate the teachings of Pelsue to provide a portion of the hose between the first ends and second ends to extend through the manhole opening and into the underground vault, which would provide a relatively sized hose to the manhole which would permit the workers to enter while in use which cannot be done under most circumstances with large ducts (Col. 4, Lines 65-68/Col. 5, Lines 1-3).

    PNG
    media_image1.png
    794
    792
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 2, Bertini shows further comprising: a first hose anchor (see Annotated Figure 1 - The Applicant defines an anchor to be “e.g., a sandbag, similar heavy object, or a tie-down”. The Merriam-Webster Dictionary defines Anchor: “something that serves to hold an object firmly”. The Examiner is using the broadest reasonable interpretation, especially in light of the special definition given by the Applicant of “a similar heavy object” and from the previous disclosure by the Applicant above to themselves define that the ventilation pipe can be incorporated into the design of the vault, to understand an anchor can be any heavy object, such as the wall of the underground vault 12 and the ground 30 itself) to anchor the hose at or near the manhole opening (see Annotated Figure 1 – the first hose anchor anchors the hose at or near the manhole opening) and hold the hose in place with respect to the underground vault (see Annotated Figure 1).  

Regarding claim 3, Bertini shows further comprising: a second hose anchor (see Annotated Figure 1) positionable inside the underground vault to anchor the second end of the hose inside the underground vault (see Annotated Figure 1 – the second hose anchor is located approximately where the wall of the vault is exposed on the inside of the vault, which is positionable inside the underground vault and anchors the second end of the hose inside the underground vault). 

Regarding claim 4, Bertini shows further comprising: a hose anchor positionalbe inside the underground vault to anchor the second end of the hose inside the underground vault (see Annotated Figure 1 – the hose anchor is located approximately where the wall of the vault is exposed on the inside of the vault, which is positionable inside the underground vault and anchors the second end of the hose inside the underground vault). 

Regarding claim 5, Bertini shows wherein the explosion (¶0007, Lines 18-26) is at least one of an electrical arc flash and a chemical explosion (¶0007, Lines 11-18).  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bertini el al (US 2016/0356522), hereinafter referred to as Bertini, in further view of Zhu et al (US 7,065,950), hereinafter referred to as Zhu, in further view of Pelsue et al (US 4,285,269), hereinafter referred to as Peluse, in further view of Salisbury (https://www.honeywellsafety.com/Supplementary/Documents_and_Downloads/4294985774/1033.aspx).

Regarding claim 6, Bertini shows elements of the claimed invention as stated above in claim 1 including the hose constructed from a material, being located in an underground vault involved in an arc flash.
However, the combination of Bertini, Zhu, & Peluse lacks showing wherein a worst case arc flash has a magnitude of at least at least 15 kA, and 34811-6124-1072v.1 0064565-028US0the hose is constructed from a hose material that withstands effects of at least the worst case arc flash.
Salisbury, a catalog for materials involved in an arc-flash environment, is in the same field of endeavor as Bertini which is a hose involved in an arc-flash environment.
Salisbury teaches wherein a worst case arc flash has a magnitude of at least at least 15 kA (Page 44 – ARC48-40 shows that the arc protection blanket is rated for 40 kA), and3 4811-6124-1072v.1 0064565-028US0the material is constructed from a material that withstands effects of at least the worst case arc flash (Page 44 – the material of the arc blanket meets ASTM F2676, of which the Applicant themselves on Page 30, Lines 5-8 defines being able to withstand the worst case arc flash as satisfying ASTM F2676-16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bertini, Zhu, & Peluse to incorporate the teachings of Salisbury to provide wherein a worst case arc flash has a magnitude of at least at least 15 kA, and 34811-6124-1072v.1 0064565-028US0the hose is constructed from a hose material that withstands effects of at least the worst case arc flash, which would provide a material that can be used for worker protection in underground vaults, switchyards, and other locations where electrical equipment poses a risk of exposure to explosive electrical discharges (Page 44).

Regarding claim 7, Bertini shows elements of the claimed invention as stated above in claim 6 including the hose.
However, Bertini lacks showing wherein the hose material includes one or more of the following materials: poly-paraphenylene terephthalamide ("para aramid") fibers, ultra-high molecular weight polyethylene, polycarbonate, a carbon fiber composite, steel, and titanium.  
Zhu teaches wherein the hose material includes one or more of the following materials: poly-paraphenylene terephthalamide ("para aramid") fibers, ultra-high molecular weight polyethylene, polycarbonate, a carbon fiber composite, steel, and titanium (Col. 2, Lines 1-2 – the at least one material comprises of a para-aramid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertini to incorporate the teachings of Zhu to provide at least one material includes one or more of the following materials: poly-paraphenylene terephthalamide ("para aramid") fibers, ultra-high molecular weight polyethylene, polycarbonate, a carbon fiber composite, steel, and titanium, which would provide a material with a high level of arc and flame resistance (Col. 1, Lines 29-30).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bertini el al (US 2016/0356522), hereinafter referred to as Bertini, in further view of Zhu et al (US 7,065,950), hereinafter referred to as Zhu, in further view of Pelsue et al (US 4,285,269), hereinafter referred to as Peluse, as evidenced by Materials-today.com (https://materials-today.com/para-aramid-fiber-properties-twaron-properties-and-aramid-applications/).

Regarding claim 8, Bertini shows elements of the claimed invention as stated above in claim 1 including the hose configured to be in an arc-flash event.
However, Bertini lacks showing wherein the hose is constructed from at least one hose material that self-extinguishes in less than a predetermined amount of time.
Zhu teaches a material that self-extinguishes in less than a predetermined amount of time (Col. 1, Lines 29-41 – as the Applicant themselves have outlined on the Specifications filed 12/03/2018 on Page 28, Lines 16-27 that examples of a fire resistant material that self-extinguishes within the second predetermined amount of time (30 seconds, according to Page 27, Lines 21-22) comprise of a para-aramid fiber, as does Zhu teach a para-aramid fabric for use in arc and flame protection fabrics, with the fabric further providing resistance to break open and abrasion. The self-extinguishing properties are inherent to para-aramid materials, therefore Bertini in view of Zhu has at least one hose material to self-extinguish (para-aramid material as taught by Zhu) in less than a predetermined amount of time, as evidenced by Materialstoday.com as seen above, on Page 4. It should be noted that the citation is not a teaching reference, but as evidence of an inherent quality of para-aramid material to self-extinguish see).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertini to incorporate the teachings of Zhu to provide wherein the hose is constructed from at least one hose material that self-extinguishes in less than a predetermined amount of time, which would provide a material with a high level of arc and flame resistance (Col. 1, Lines 29-30).

Regarding claim 9, Bertini shows elements of the claimed invention as stated above in claim 8 including the hose configured to be in an arc-flash event.
However, Bertini lacks showing wherein the predetermined amount of time is 30 seconds.
Zhu teaches a material configured to self-extinguish in less than a predetermined amount of time of 30 seconds (Col. 1, Lines 29-41 – as the Applicant themselves have outlined on the Specifications filed 12/03/2018 on Page 28, Lines 16-27 that examples of a fire resistant material that self-extinguishes within the second predetermined amount of time (30 seconds, according to Page 27, Lines 21-22) comprise of a para-aramid fiber, as does Zhu teach a para-aramid fabric for use in arc and flame protection fabrics, with the fabric further providing resistance to break open and abrasion. The self-extinguishing properties are inherent to para-aramid materials, therefore Bertini in view of Zhu has at least one hose material to self-extinguish (para-aramid material as taught by Zhu) in less than a predetermined amount of time, as evidenced by Materialstoday.com. It should be noted that the citation is not a teaching reference, but as evidence of an inherent quality of para-aramid material to self-extinguish see).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertini to incorporate the teachings of Zhu to provide wherein the predetermined amount of time is 30 seconds, which would provide a material with a high level of arc and flame resistance (Col. 1, Lines 29-30).

Regarding claim 10, Bertini shows elements of the claimed invention as stated above in claim 8 including the hose.
However, Bertini lacks showing wherein the at least one hose material includes one or more of the following materials: polybenzimidazole, poly- paraphenylene terephthalamide ("para-aramid") fibers, poly-meta-phenylene isophthalamide ("meta-aramid") fibers, flame retardant cotton, coated nylon, carbon foam, polyhydroquinone - dimidazopyridine, melamine, modacrylic, and leather.  
	Zhu teaches wherein the at least one hose material includes one or more of the following materials: polybenzimidazole, poly-paraphenylene terephthalamide ("para-aramid") fibers, poly-meta-phenylene isophthalamide ("meta-aramid") fibers, flame retardant cotton, coated nylon, carbon foam, polyhydroquinone - dimidazopyridine, melamine, modacrylic, and leather (Col. 2, Lines 1-2 – the at least one material comprises of a para-aramid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertini to incorporate the teachings of Zhu to provide wherein the at least one hose material includes one or more of the following materials: polybenzimidazole, poly-paraphenylene terephthalamide ("para-aramid") fibers, poly-meta-phenylene isophthalamide ("meta-aramid") fibers, flame retardant cotton, coated nylon, carbon foam, polyhydroquinone - dimidazopyridine, melamine, modacrylic, and leather, which would provide a material with a high level of arc and flame resistance (Col. 1, Lines 29-30).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bertini el al (US 2016/0356522), hereinafter referred to as Bertini, in further view of Zhu et al (US 7,065,950), hereinafter referred to as Zhu, in further view of Pelsue et al (US 4,285,269), hereinafter referred to as Peluse.

Regarding claim 11, Bertini (US 2016/0356522) shows a hose (132/134, Fig. 34 ¶0211 – the term “ventilation pipe” is given the broadest reasonable interpretation to define any hollow structure that can convey a portion of the internal atmosphere and external atmosphere, to include such elements as a tube, channel, duct, conduit, or hose that can be a separate structure or one that is at least in part incorporated into the design of the vault 12; additionally, on page 29 Lines 7-8 of the Specifications dated 12/03/2018, the Applicant themselves outlines the hose may be rigid (e.g., metallic) or flexible (e.g., woven metals and/or polymeric fibers; the Examiner is interpreting the hose to comprise of elements 132 & 134) for conducting fresh air from a blower (¶0077, Lines 3-7 – the air moving assembly 90 can comprise of a blower; ¶180, Lines 9-11, Fig. 34 – of which the blower is implemented into the hose) to an underground vault (12, Fig. 34) having a manhole opening (See Annotated Figure 1), the hose comprising: a first end (See Annotated Figure 1) to be connected to the blower (¶180, Lines 9-11) to receive the fresh air from the blower (¶180, Lines 9-11); and a second end (See Annotated Figure 1) to be positioned inside the underground vault (See Annotated Figure 1) and to provide the fresh air to an interior of the underground vault (See Annotated Figure 1), the fresh air to provide sufficient breathable air to any personnel present inside the underground vault after an explosion has occurred inside the underground vault (¶0007, Lines 11-26, Fig. 34 – the Examiner understands the timeframe of after an explosion has occurred inside the underground vault to be a statement of intended use, while the system is configured to operate in an environment where explosions are known to occur, and the fresh air provides sufficient breathable air, however, the Examiner would like to point out that for air to be breathable, specifically “fresh” air is not necessarily required), 
However, Bertini lacks showing the hose being constructed from at least one hose material that renders the hose blast- resistant, arc-flash-resistant, and fire-resistant.
Zhu (US 7,065,950), a material used for mitigating arc and flame incidents as a result of an arc event, is in the same field of endeavor as Bertini which is a material for arc and flame incidents as a result of an arc event.
	Zhu teaches a blast-resistant, arc-flash-resistant, and fire-resistant material (Col. 1, Lines 34-41 – as the Applicant has outlined on Page 28, Lines 11-12 that states the same materials that are blast resistant are also arc-flash resistant, as does Zhu teach a blast and arc resistant material by at least the p-aramid (para-aramid) fiber as well as flame resistant material (Col. 1, Lines 46-48)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertini to incorporate the teachings of Zhu to provide the hose being constructed from at least one hose material that renders the hose blast- resistant, arc-flash-resistant, and fire-resistant, which would provide a material with a high level of arc and flame resistance (Col. 1, Lines 29-30).
However, the combination of Bertini & Zhu lacks showing an intermediate portion to extend through the manhole opening and into the underground vault to position the second end inside the underground vault.
Pelsue (US 4,285,269), a portable ventilating apparatus for purging underground vaults and the like, is in the same field of Bertini which is a ventilating apparatus for purging underground vaults.
Pelsue teaches an intermediate portion (72, Fig. 5 – the hose 72 comprises of an intermediate portion located between the first end is located approximately where element 72 meets with element 66, with the second end located at the other end of the hose 72, which is located past the manhole 14 and into the vault) to extend through the manhole opening (14, Fig. 5) and into the underground vault (Fig. 5) to position the second end inside the underground vault (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bertini & Zhu to incorporate the teachings of Pelsue to provide an intermediate portion to extend through the manhole opening and into the underground vault to position the second end inside the underground vault, which would provide a relatively sized hose to the manhole which would permit the workers to enter while in use which cannot be done under most circumstances with large ducts (Col. 4, Lines 65-68/Col. 5, Lines 1-3).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bertini el al (US 2016/0356522), hereinafter referred to as Bertini, in further view of Zhu et al (US 7,065,950), hereinafter referred to as Zhu, in further view of Pelsue et al (US 4,285,269), hereinafter referred to as Peluse, in further view of Salisbury (https://www.honeywellsafety.com/Supplementary/Documents_and_Downloads/4294985774/1033.aspx).

Regarding claim 12, Bertini shows elements of the claimed invention as stated above in claim 11 including the hose constructed from a material, being located in an underground vault involved in an arc flash.
However, the combination of Bertini, Zhu, & Peluse lacks showing wherein a worst case arc flash has a magnitude of at least at least 15 kA, and 34811-6124-1072v.1 0064565-028US0the at least one hose material withstands effects of at least the worst case arc flash.
Salisbury, a catalog for materials involved in an arc-flash environment, is in the same field of endeavor as Bertini which is a hose involved in an arc-flash environment.
Salisbury teaches wherein a worst case arc flash has a magnitude of at least at least 15 kA (Page 44 – ARC48-40 shows that the arc protection blanket is rated for 40 kA), and3 4811-6124-1072v.1 0064565-028US0the at least one material withstands effects of at least the worst case arc flash (Page 44 – the material of the arc blanket meets ASTM F2676, of which the Applicant themselves on Page 30, Lines 5-8 defines being configured to withstand the worst case arc flash as satisfying ASTM F2676-16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bertini, Zhu, & Peluse to incorporate the teachings of Salisbury to provide showing wherein a worst case arc flash has a magnitude of at least at least 15 kA, and 34811-6124-1072v.1 0064565-028US0the at least one hose material withstands effects of at least the worst case arc flash, which would provide a material that can be used for worker protection in underground vaults, switchyards, and other locations where electrical equipment poses a risk of exposure to explosive electrical discharges (Page 44).

Regarding claim 13, Bertini shows elements of the claimed invention as stated above in claim 12 including the hose.
However, Bertini lacks showing wherein the hose material includes one or more of the following materials: poly-paraphenylene terephthalamide ("para aramid") fibers, ultra-high molecular weight polyethylene, polycarbonate, a carbon fiber composite, steel, and titanium.  
Zhu teaches wherein the hose material includes one or more of the following materials: poly-paraphenylene terephthalamide ("para aramid") fibers, ultra-high molecular weight polyethylene, polycarbonate, a carbon fiber composite, steel, and titanium (Col. 2, Lines 1-2 – the at least one material comprises of a para-aramid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertini to incorporate the teachings of Zhu to provide at least one material includes one or more of the following materials: poly-paraphenylene terephthalamide ("para aramid") fibers, ultra-high molecular weight polyethylene, polycarbonate, a carbon fiber composite, steel, and titanium, which would provide a material with a high level of arc and flame resistance (Col. 1, Lines 29-30).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bertini el al (US 2016/0356522), hereinafter referred to as Bertini, in further view of Zhu et al (US 7,065,950), hereinafter referred to as Zhu, in further view of Pelsue et al (US 4,285,269), hereinafter referred to as Peluse, as evidenced by Materials-today.com (https://materials-today.com/para-aramid-fiber-properties-twaron-properties-and-aramid-applications/).

Regarding claim 14, Bertini shows elements of the claimed invention as stated above in claim 11 including the hose configured to be in an arc-flash event.
However, Bertini lacks showing wherein the hose is constructed from at least one hose material self-extinguishes in less than a predetermined amount of time.
Zhu teaches a material that self-extinguishes in less than a predetermined amount of time (Col. 1, Lines 29-41 – as the Applicant themselves have outlined on the Specifications filed 12/03/2018 on Page 28, Lines 16-27 that examples of a fire resistant material that self-extinguishes within the second predetermined amount of time (30 seconds, according to Page 27, Lines 21-22) comprise of a para-aramid fiber, as does Zhu teach a para-aramid fabric for use in arc and flame protection fabrics, with the fabric further providing resistance to break open and abrasion. The self-extinguishing properties are inherent to para-aramid materials, therefore Bertini in view of Zhu has at least one hose material to self-extinguish (para-aramid material as taught by Zhu) in less than a predetermined amount of time, as evidenced by Materialstoday.com as seen above, on Page 4. It should be noted that the citation is not a teaching reference, but as evidence of an inherent quality of para-aramid material to self-extinguish see; 112(b) rejection above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertini to incorporate the teachings of Zhu to provide wherein the hose is constructed from at least one hose material that self-extinguishes in less than a predetermined amount of time, which would provide a material with a high level of arc and flame resistance (Col. 1, Lines 29-30).

Regarding claim 15, Bertini shows elements of the claimed invention as stated above in claim 14 including the hose configured to be in an arc-flash event.
However, Bertini lacks showing wherein the predetermined amount of time is 30 seconds.
Zhu teaches a material configured to self-extinguish in less than a predetermined amount of time of 30 seconds (Col. 1, Lines 29-41 - as the Applicant themselves have outlined on the Specifications filed 12/03/2018 on Page 28, Lines 16-27 that examples of a fire resistant material that self-extinguishes within the second predetermined amount of time (30 seconds, according to Page 27, Lines 21-22) comprise of a para-aramid fiber, as does Zhu teach a para-aramid fabric for use in arc and flame protection fabrics, with the fabric further providing resistance to break open and abrasion. The self-extinguishing properties are inherent to para-aramid materials, therefore Bertini in view of Zhu has at least one hose material to self-extinguish (para-aramid material as taught by Zhu) in less than a predetermined amount of time, as evidenced by Materialstoday.com. It should be noted that the citation is not a teaching reference, but as evidence of an inherent quality of para-aramid material to self-extinguish see; 112(b) rejection above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertini to incorporate the teachings of Zhu to provide wherein the predetermined amount of time is 30 seconds, which would provide a material with a high level of arc and flame resistance (Col. 1, Lines 29-30).

Regarding claim 16, Bertini shows elements of the claimed invention as stated above in claim 14 including the hose.
However, Bertini lacks showing wherein the at least one hose material includes one or more of the following materials: polybenzimidazole, poly- paraphenylene terephthalamide ("para-aramid") fibers, poly-meta-phenylene isophthalamide ("meta-aramid") fibers, flame retardant cotton, coated nylon, carbon foam, polyhydroquinone - dimidazopyridine, melamine, modacrylic, and leather.  
	Zhu teaches wherein the at least one hose material includes one or more of the following materials: polybenzimidazole, poly-paraphenylene terephthalamide ("para-aramid") fibers, poly-meta-phenylene isophthalamide ("meta-aramid") fibers, flame retardant cotton, coated nylon, carbon foam, polyhydroquinone - dimidazopyridine, melamine, modacrylic, and leather (Col. 2, Lines 1-2 – the at least one material comprises of a para-aramid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertini to incorporate the teachings of Zhu to provide wherein the at least one hose material includes one or more of the following materials: polybenzimidazole, poly-paraphenylene terephthalamide ("para-aramid") fibers, poly-meta-phenylene isophthalamide ("meta-aramid") fibers, flame retardant cotton, coated nylon, carbon foam, polyhydroquinone - dimidazopyridine, melamine, modacrylic, and leather, which would provide a material with a high level of arc and flame resistance (Col. 1, Lines 29-30).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bertini el al (US 2016/0356522), hereinafter referred to as Bertini, in further view of Zhu et al (US 7,065,950), hereinafter referred to as Zhu, in further view of Pelsue et al (US 4,285,269), hereinafter referred to as Peluse, in further view of Shea (US 5,298,299).

Regarding claim 17, Bertini shows elements of the claimed invention as stated above in claim 11 including the hose.
However, the combination of Bertini, Zhu, & Peluse lacks showing wherein the at least one hose material comprises an outer layer constructed of a flame retardant material.
Shea (US 5,298,299), a hose for delivering air, is in the same filed of endeavor as Bertini which is a hose for delivering air.  
	Shea teaches wherein the at least one hose material comprises an outer layer constructed of a flame retardant material (Col. 3, Lines 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bertini, Zhu, & Peluse to incorporate the teachings of Shea to provide wherein the at least one hose material comprises an outer layer constructed of a flame retardant material, which would provide a way to manufacture a duct which has both good chemical resistance and good fire resistance characteristics (Col. 2, Lines 57-60).

Regarding claim 18, the combination of Bertini, Zhu, & Peluse shows elements of the claimed invention as stated above in claim 11 including the hose, comprised of a first material that is blast-resistant and arc-flash resistant.
However, the combination of Bertini, Zhu, & Peluse lacks showing wherein the at least one hose material comprises: an inner layer, and5 4811-6124-1072v.1 0064565-028US0an outer layer constructed of a flame retardant material.
Shea teaches wherein the at least one hose material comprises: an inner layer (Col. 3, Lines 5-8), and5 4811-6124-1072v.1 0064565-028US0an outer layer (Col. 3, Lines 8-11) constructed of a flame retardant material (Col. 3, Lines 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bertini, Zhu, & Peluse to incorporate the teachings of Shea to provide wherein the at least one hose material comprises: an inner layer, and5 4811-6124-1072v.1 0064565-028US0an outer layer constructed of a flame retardant material, which would provide a way to manufacture a duct which has both good chemical resistance and good fire resistance characteristics (Col. 2, Lines 57-60).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/             Examiner, Art Unit 3762                                    

/AVINASH A SAVANI/             Primary Examiner, Art Unit 3762